           Case 1:13-cr-00479-ELH Document 102 Filed 07/23/21 Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

   UNITED STATES OF AMERICA,

       v.
                                                         Criminal Action No. ELH-13-479
   RODNEY BUSH,
     Defendant.

                                        MEMORANDUM

       Defendant Rodney Bush, through counsel, has moved for reconsideration of the Court’s

previous denial of his request for compassionate release. ECF 93; see also ECF 91 and ECF 92

(Memorandum Opinion and Order of September 18, 2020). 1             Defendant has also filed six

supplemental submissions (ECF 94 to ECF 99), some of which are supported by exhibits. I shall

refer to ECF 93 through ECF 99 collectively as the “Motion.” The government has not responded

to the Motion, and the time to do so has expired. See Local Rules 105.2(a), 207. But, the

government previously provided a comprehensive opposition to the compassionate release motion

filed by Bush, with exhibits. See ECF 82; ECF 84. It argued, among other things, that defendant

remained a danger to the community.

       No hearing is necessary to resolve the Motion. See Local Rules 105.6, 207. For the reasons

that follow, I shall deny the Motion.

                                                A.

       Bush is currently serving a 125-month sentence, imposed for multiple offenses: five counts

of bank robbery, in violation of 18 U.S.C. § 2113(a), (f), and one count of conspiracy to commit




       1
          I incorporate here by reference the factual and statutory background set forth in ECF 91,
the facts pertinent to COVID-19, and the earlier analysis as to this defendant.
          Case 1:13-cr-00479-ELH Document 102 Filed 07/23/21 Page 2 of 5



bank robbery, in violation of 18 U.S.C. § 371. ECF 1; ECF 76 (Amended Judgment). The Plea

Agreement (ECF 44) also included a stipulation reflecting that defendant actually committed a

total of seven bank robberies, all between December 2012 and July 2013. Id. at 10-13.

        Sentence was imposed on July 9, 2014, with credit from July 17, 2013. See ECF 72; ECF

73 at 1; ECF 76; ECF 81 at 2. Bush is serving his sentence at FCI Ft. Dix in New Jersey, a low-

security facility. He has a projected release date of July 12, 2022. ECF 88 at 1.

        On June 26, 2020, Bush, through counsel, moved for compassionate release, pursuant to

18 U.S.C. § 3582(c)(1)(A)(i), based on the COVID-19 pandemic. ECF 81. The government

opposed a reduction of defendant’s sentence. ECF 82.

        In a Memorandum Opinion and Order of September 18, 2020, I denied Bush’s motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i), without prejudice. I determined that

defendant was eligible for compassionate release due to his chronic medical conditions of

hypertension, prediabetes, hyperlipidemia, hypothyroidism, and Hepatitis C. ECF 91 at 13-16.

However, I agreed with the government that compassionate release was not appropriate, based on

an analysis under 18 U.S.C. § 3582(c)(1)(A), along with consideration of the § 3553(a) sentencing

factors. Id. at 17.

        In particular, I noted that in 1999 defendant had received concurrent sentences of twenty

years in State court for armed robberies, and the sentences “did not deter defendant from the

commission of the bank robberies that led to his federal prosecution.” Id. at 18. In fact, just “two

years after completion of the sentencing, and while defendant was still on parole, he committed

the seven robberies in this case.” Id. Moreover, I reasoned: “Even if Mr. Bush’s criminal conduct

was the ‘product of his drug addiction,’ as Bush avers (ECF 81 at 15), his recent [infraction for]




                                                 2
         Case 1:13-cr-00479-ELH Document 102 Filed 07/23/21 Page 3 of 5



use of narcotics (ECF 84-1) does not instill confidence in the Court that he is no longer a danger

to the community.” Id.

       That said, I commended defendant for his commitment to rehabilitation, notwithstanding

his infraction for drug use in March 2020. See ECF 84-1. In addition, I observed that while serving

his sentence, Bush “completed almost 3,500 hours of an HVAC apprenticeship,” completed a

Commercial Driver’s License course, has taken various college courses as well as a Spanish class,

and worked in the kitchen at Ft. Dix. ECF 91 at 18.

                                                B.

       In the Motion, which was filed in late October 2020, plaintiff asserted that, at that time,

COVID-19 was “rapidly spreading through the facility” at FCI Fort Dix. ECF 93 at 4. The first

six supplemental submissions essentially did the same, describing the spiking case rates at the

facility and asserting that the Bureau of Prisons (“BOP”) “is unequipped to protect the health and

safety of the individuals in its custody at FCI Ft. Dix.” ECF 95; see ECF 94 through ECF 98. The

conditions at Ft. Dix drew the attention of New Jersey’s senators and several congressional

representatives, who called the situation a “rapidly escalating crisis.” ECF 96-1; see ECF 98.

Further, plaintiff’s submission of October 31, 2020, informed the Court that Bush contracted

COVID-19 around that time. ECF 95.

       A newspaper article authored by defendant, “as told” to his lawyer, was published in the

Boston Globe in March 2021, and submitted by defendant as an exhibit to the Motion. ECF 99-1.

There, defendant recounted the experience of taking ill with COVID-19, recalling that he “lost

[his] taste and smell for a week, suffered the worst headaches [he] ever had in [his] life, and felt

pain in [his] kidneys and legs that lasted for weeks.” Id. at 4. Moreover, plaintiff indicated that

he remained imprisoned in a state of “quarantine lockdown, seven months after COVID-19



                                                 3
            Case 1:13-cr-00479-ELH Document 102 Filed 07/23/21 Page 4 of 5



ravaged Ft. Dix.” ECF 99 at 1. 2 During lockdown, Bush has not had access to “programming and

visitation . . . classes . . . [or] religious services       . . . .” ECF 99-1 at 3.

        To be sure, due to the pandemic, the conditions of confinement have been substantially

more severe than anticipated at the time of sentencing. See, e.g., United States v. Clem, RDB-14-

0405, 2021 WL 82947 (D. Md. Jan. 11, 2021); United States v. Davis, TDC-15-0116, 2020 WL

6785351, at *3 (D. Md. Nov. 18, 2020). During this time, Bush was unable to continue the

educational and vocational training that he commendably pursued for much of his sentence.

        As noted, Bush has a projected release date of July 12, 2022. ECF 88 at 1; Find an inmate,

Federal Bureau of Prisons, https://www.bop.gov/inmateloc/ (last visited July 19, 2021). His

sentence dates to July 2013, approximately 96 months ago. By my count, he has served about

77% of his sentence, and about 89% of his sentence when accounting for good time credit.

        As discussed in my earlier ruling, Bush’s Guidelines called for a sentence ranging from 97

to 121 months of incarceration. ECF 91 at 3. The government sought a sentence of 180 months.

However, I imposed a sentence of 125 months’ imprisonment, followed by three years of

supervised release. Although I rejected the government’s recommendation, in my view, Bush’s

advisory sentencing guidelines “‘did not adequately capture the factors under 18 U.S.C. § 3553(a),

such as the seriousness of the offenses, the need to protect the public from the defendant, and to

promote respect for the law.’” Id. (quoting ECF 77).

        I am mindful that Bush’s conduct while in the BOP is an important indicator of whether he

remains a danger to the community. See 18 U.S.C. § 3582(c)(1)(A)(ii). Post-sentencing conduct

“provides the most up-to-date picture of [Bush’s] ‘history and characteristics.’” See Pepper v.

United States, 562 U.S. 476, 492 (2011); see also United States v. Scott, CCB-95-202, 2020 WL


        2
            Bush does not address whether he has since received a COVID-19 vaccine.

                                                         4
         Case 1:13-cr-00479-ELH Document 102 Filed 07/23/21 Page 5 of 5



2467425, at *4 (D. Md. May 13, 2020). Defendant seems committed to improving himself. But,

he also committed a drug infraction in the BOP in March 2020, for which he was sanctioned. ECF

84-1 at 1. And, drug abuse has been an ongoing issue for Bush.

       For the reasons set forth in my previous Memorandum Opinion and Order, a sentence

reduction is, in my view, inconsistent with the sentencing goals of incapacitation, deterrence, and

retribution. However, nothing in this Memorandum is meant to dissuade the BOP from

releasing Bush to home confinement, pursuant to 18 U.S.C. § 3642(c).

                                                C.

       For the reasons set forth above, I shall deny the Motion.

       An Order follows, consistent with this Memorandum.


Date: July 23, 2021                                                 /s/
                                                     Ellen L. Hollander
                                                     United States District Judge




                                                5
